Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Misung Lee on 02/25/2021.

The application has been amended as follows: 

1.  (Currently Amended)  An interactive educational guide module for a virtual storage system in data communication with a user computing device via a communication network, the virtual storage system comprising:
a web interface for interfacing with an external system over the communication network, providing a secure connection to the virtual storage system, and authenticating the external system and a  user to enable the user via the external system to access the virtual storage system, wherein the virtual storage system encrypts each electronic document as it is retrieved from the external system, leaving ownership of each electronic document within the virtual storage system with the user at all times; 
at least one processor configured to: 
receive from the user computing device, a selection of at least one of an education guide or a reward system corresponding to the virtual storage system, as input by the user at the user computing device, 
perform at least one instructional guide operation to instruct the user about operation of the virtual storage system, when the education guide is selected, wherein the at least one instructional guide :
 creating a share link to the electronic document within the virtual storage system or a share link to the access to the virtual storage system, wherein the share link enables the third party to access the electronic document or the virtual storage system, and
 determining an expiration period for the share link to the electronic document or to the access to the virtual storage system, wherein the expiration period adjusts how long the share link allows access to the electronic document or the virtual storage system,
control an operation of the virtual storage system in response to an input from the user via the user computing device while performing the at least one instructional guide operation, wherein the input from the user via the user computing device indicates the user’s selection to perform the operation of the virtual storage system in accordance with the at least one instructional guide operation,
calculate education guide points for the user, upon completing the at least one instructional guide operation within the virtual storage system,
perform a reward operation to provide a reward to the user when the reward system is selected, 
wherein performance of the reward operation comprises:
 displaying, via the user computing device, at least one question to the user, the at least one question including the user’s family status, housing status, or business status, 
receiving, via the user computing device, information input by the user as an answer to the at least one question, 
processing, via the at least one processor, the information received, 
determining a type of an electronic document for the reward operation based on a context of the processed information, 
generating and displaying a plurality of operations, the plurality of operations being tasks for using the determined type of the electronic document and performed within the virtual storage system, and
, via the at least one processor, reward operation points upon completing at least one of the plurality of operations, 
wherein the education guide points and reward operation points are used to redeem a reward within the virtual storage system, and 
wherein the educational guide module and the reward system are accessible via the user computing device within the virtual storage system; and
a system memory and a plurality of physical redundant storage devices, the system memory configured to store the electronic document, the access to the virtual storage system, and the share link to the electronic document or the access created, and each of the plurality of physical redundant storage devices configured to store, in a redundant manner, the electronic document, the access to the virtual storage system, and the share link to the electronic document or the access created stored in the system memory via mirroring the system memory or remote copy, thereby enabling the electronic document, the access to the virtual storage system, and the share link to the electronic document or the access created to be duplicated and preventing data loss.

4.  (Currently Amended)    The educational guide module of claim 1, wherein the virtual storage system is configured to:
retrieve, via the system memory, the educational guide module from one of the physical redundant storage devices and load the education guide and the reward system into the at least one processor for processing and performance thereof.

8. (Currently Amended)  An interactive method implemented by computer system to effect the implementation of an educational guide module within a virtual storage system including at least one processor in data communication via a communication network with a user computing device, a system memory, and a plurality of physical redundant storage devices, the method comprising:
interfacing with an external system via a web interface over the communication network, providing a secure connection to the virtual storage system, and authenticating via the web interface the external system and a user to enable the user via the external system to access the virtual storage system, wherein the virtual storage system encrypts each electronic document as it is retrieved from the external system, leaving ownership of each electronic document within the virtual storage system with the user at all times, and
receiving via the at least one processor, a selection of at least one of an education guide or a reward system corresponding to the virtual storage system, as input by the user at the user computing device;
performing at least one instructional guide operation to instruct the user about operation of the virtual storage system, when the education guide is selected, wherein the at least one instructional guide operation comprises instructions for at least one of sharing an electronic document within the virtual storage system with a third party, or sharing access to the virtual storage system with the third party, wherein the sharing an electronic document within the virtual storage system or the access to the virtual storage system comprises: 
creating a share link to the electronic document within the virtual storage system or a share link to the access to the virtual storage system, wherein the share link enables the third party to access the electronic document or the virtual storage system; and
determining an expiration period for the share link to the electronic document or to the access to the virtual storage system, wherein the expiration period adjusts how long the share link allows access to the electronic document or the virtual storage system;


controlling an operation of the virtual storage system in response to an input from the user via the user computing device while performing the at least one instructional guide operation, wherein the input from the user via the user computing device indicates the user’s selection to perform the operation of the virtual storage system in accordance with the at least one instructional guide operation;
calculating, via the at least one processor, one or more education guide points for the user, upon completing the at least one instructional guide operation within the virtual storage system; and
performing a reward operation to provide a reward to the user when the reward system is selected, wherein performing a reward operation comprises:
displaying, via the user computing device, at least one question to the user,  the at least one question including the user’s family status, housing status, or business status;
receiving, via the user computing device, information input by the user as an answer to the at least one question;
processing, via  the at least one processor, the information received; 
determining a type of an electronic document for the reward operation based on a context of the processed information;
generating and displaying a plurality of operations, the plurality of operations being tasks for using the determined type of the electronic document and performed within the virtual storage system based on a context of the information processed; and 
calculating, via the at least one processor, reward operation points upon completing at least one of the plurality of operations, 
wherein the education guide points and reward operation points are used to redeem a reward within the virtual storage system,
wherein the educational guide module and the reward system are accessible via the user computing device within the virtual storage system, and
wherein the system memory is configured to store the electronic document, the access to the virtual storage system, and the share link to the electronic document or the access created, and each of the plurality of physical redundant storage devices is configured to store, in a redundant manner, the electronic document, the access to the virtual storage system, and the share link to the electronic document or the access created stored in the system memory via mirroring the system memory or remote copy, thereby enabling the electronic document, the access to the virtual storage system, and the share link to the electronic document or the access created to be duplicated and preventing data loss.

12. (Currently Amended)  A non-transitory computer readable medium storing computer executable instructions that, when executed, cause a computing device to perform an interactive method of implementing an educational guide module within a virtual storage system including at least one processor in data communication via a communication network with a user computing device, a system memory, and a plurality of physical redundant storage devices, the method comprising:
interfacing with an external system via a web interface with an external system over the communication network, providing a secure connection to the virtual storage system, and authenticating the external system and a user to enable the user via the external system to access the virtual storage system, wherein the virtual storage system encrypts each electronic document as it is retrieved from the external system, leaving ownership of each electronic document within the virtual storage system with the user at all times, and
receiving via the at least one processor, a selection of at least one of an education guide or the reward system corresponding to the virtual storage system, as input by  user at the user computing device; 
:
 creating a share link to the electronic document within the virtual storage system or a share link to the access to the virtual storage system, wherein the share link enables the third party to access the electronic document or the virtual storage system, and
determining an expiration period for the share link to the electronic document or to the access to the virtual storage system, wherein the expiration period adjusts how long the share link allows access to the electronic document or the virtual storage system; 


controlling an operation of the virtual storage system in response to an input from the user via the user computing device while performing the at least one instructional guide operation, wherein the input from the user via the user computing device indicates the user’s selection to perform the operation of the virtual storage system in accordance with the at least one instructional guide operation;
calculating, via the at least one processor, education guide points for the user, upon completing the at least one instructional guide operation within the virtual storage system; and
performing a reward operation to provide a reward to the user when the reward system is selected, wherein performing a reward operation comprises:

receiving, via the user computing device, information input by the user as an answer to the at least one question;
processing, via the at least one processor, the information received; 
determining a type of an electronic document for the reward operation based on a context of the processed information;
generating and displaying a plurality of operations, the plurality of operations being tasks for using the determined type of the electronic document and performed within the virtual storage system based on a context of the information processed; and 
calculating, via the at least one processor, reward operation points upon completing at least one of the plurality of operations, wherein the education guide points and reward operation points are used to redeem a reward within the virtual storage system;
wherein the educational guide module and the reward system are accessible via the user computing device within the virtual storage system, and
wherein the system memory is configured to store the electronic document, the access to the virtual storage system, and the share link to the electronic document or the access created, and each of the plurality of physical redundant storage devices is configured to store, in a redundant manner, the electronic document, the access to the virtual storage system, and the share link to the electronic document or the access created stored in the system memory via mirroring the system memory or remote copy, thereby enabling the electronic document, the access to the virtual storage system, and the share link to the electronic document or the access created to be duplicated and preventing data loss.
	Claims 1, 4, 6-8, 11, 12, 15, and 17 are allowable over prior art of record.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAREK ELCHANTI whose telephone number is (571)272-9638.  The examiner can normally be reached on Flex Mon - Thur 7-7:00 and Fri 7-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on (571) 270-1836.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) 



/TAREK ELCHANTI/Primary Examiner, Art Unit 3621